Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-14, 16-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 14, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-7, dated 1/7/2022) were persuasive and overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a system comprising:
an ultrasonic sensor system configured to determine whether items for transport are at pick locations arranged in a lane; 
a facility management database configured to determine a drop location for the items; and
an automated guided vehicle (AGV) computer controller configured to request an AGV to pick up the items at the pick location and drop off the items at the drop location if a threshold quantity of pick locations arranged in the lane are occupied by the items.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that include a method of automating item movement within a facility, the method comprising:
scanning, with an ultrasonic sensor system, a plurality of pick locations arranged in a grid with a plurality of lanes;
determining an occupied status of each of the plurality of pick locations;
detecting and reading computer readable codes on items occupying the pick locations;
determining a drop location for the item based at least in part on the computer readable codes; and
determining whether a threshold quantity of pick locations in one lane of the plurality of lanes are occupied; and
in response to determining that the threshold quantity of pick locations in one lane of the plurality of lanes is occupied, requesting an automated guided vehicle (AGV) to pick up the items at the pick location and drop off the items at the drop location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 24, 2022